 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       Docket Number 6:17-po-0057-JDP
12                        Plaintiff,
13               v.                                   MOTION TO DISMISS; AND
                                                      ORDER THEREON
14

15    JIAWEI LI,
16                        Defendant.
17

18           Pursuant to Rule 48 of the Federal Rules of Criminal Procedure, and by leave of Court

19   endorsed hereon, the United States hereby moves the Court for an order of dismissal without

20   prejudice and in the interest of justice.

21           .

22

23           Dated: October 24, 2019                      /S/ Susan St. Vincent_________
                                                          Susan St. Vincent
24                                                        Legal Officer
25                                                        Yosemite National Park

26
27

28
                                                      1
 1                                           ORDER
 2

 3            Upon application of the United States, and good cause having been shown therefor, I
     order that the above-referenced matter, United States v. Li, 6:17-po-0057-JDP, be dismissed,
 4
     without prejudice, in the interest of justice.
 5

 6   IT IS SO ORDERED.
 7

 8   Dated:      October 29, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
